Title: To James Madison from Sylvanus Bourne, 10 January 1807
From: Bourne, Sylvanus
To: Madison, James



Sir
Amsterdam January 18 1807.

Herewith I transmit the Leyden Gazette up to yesterday in which will be seen a Short Acct. of a most affecting Accident that has lately occurred in that City by the bursting of an immense quantity of Gun Powder, fire being communicated thereto in a way unknown to any one.  100 houses are totally ruined & as many more heavily damaged & two to three hundred people have lost their lives & among the unfortunate victims is Proffessor Lausac & many others male & female of distinguished Character & worth.  The public prints inform us that a large number of Privateers are fitting out in the Ports of France to Cruise upon Neutral Vessells trading with England Scotland & Ireland.  I fear much that this procedure may operate to involve our Country in new difficulties with France especially as it is said that our disputes with GB are settled by treaty—our right to do which is certainly not to be disputed on any rational grounds but the rancour which at present reigns in the French Govt. against the English  induced the first to regard those as enemies who negotiate with the latter.  It is indeed a difficult task for the UStates to steer Safely between Scylla & Charybdis, but by the prudence of our Govt. this valuable object has hitherto been effected & I cordially hope it may so continue.  I have the honor to be With great respect Yr Ob Serv.

S Bourne

